Exhibit 16.1 Re: Urban Barns Foods Inc. (the “Company”) This letter will confirm that we reviewed Item 4.02 of the Company’s Form 8-K dated December 13, 2010, captioned “Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review” and we agree with the statements made therein. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. /s/ SATURNA GROUP CHARTERED ACCOUNTANTS LLP SATURNA GROUP CHARTERED ACCOUNTANTS LLP Vancouver, Canada December 14, 2010
